Citation Nr: 0204722	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 
10 percent for mechanical low back pain.

2.  Entitlement to assignment of an evaluation in excess of 
10 percent for hypertension.

(The issues of entitlement to assignment of a compensable 
evaluation for hemorrhoids, entitlement to assignment of an 
evaluation in excess of 10 percent for service-connected 
status post anterior cruciate ligament repair, right knee, 
and entitlement to assignment of a compensable evaluation for 
chondromalacia patella, left knee will be the subject of a 
separate Board decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, granted service 
connection for mechanical low back pain and for hypertension, 
assigning noncompensable ratings effective from June 1, 1995.  
A notice of disagreement was received in March 1996, a 
statement of the case was issued in April 1996, and a 
substantive appeal was received in July 1996.  Pursuant to 
his request, the veteran was afforded a personal hearing at 
the RO in August 1996.  

The Board notes that in his May 1996 substantive appeal, the 
veteran discussed the issues of entitlement to service 
connection for right and left ankle conditions.  A statement 
of the case as to these issues was provided to the veteran in 
April 1998.  The veteran did not filed a timely substantive 
appeal as to the issues of entitlement to service connection 
for right and left ankle conditions.  Accordingly, these 
issues are not before the Board for appellate consideration.  
See 38 U.S.C.A. § 7105(c) (West 1991).

The Board is undertaking additional development of the issues 
of entitlement to assignment of a compensable rating for 
hemorrhoids, entitlement to assignment of an evaluation in 
excess of 10 percent for service-connected status post 
anterior cruciate ligament repair, right knee, and 
entitlement to assignment of a compensable evaluation for 
chondromalacia patella, left knee, pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's service-connected mechanical low back pain 
is manifested by characteristic pain on motion resulting in 
additional functional loss more nearly approximating moderate 
limitation of motion.

2.  The veteran's service-connected hypertension requires 
continuous medication for control, but does not result in 
diastolic pressure predominantly 110 or more with definite 
symptoms, or systolic pressure predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of an 
evaluation of 20 percent (but no higher) for mechanical low 
back pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  

2.  The criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation with regard to the two 
issues addressed in this decision.  The record includes VA 
examination reports, service medical records, and post-
service treatment records.  The Board notes that the RO wrote 
the veteran in August 2001 and requested information as to VA 
and private treatment providers.  The veteran did not respond 
to the RO's letter.  Additionally, at his August 1996 RO 
hearing, the veteran was advised to provide the names and 
addresses of any private treatment providers.  However, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Additionally, the veteran was afforded 
a RO hearing in August 1996.  The Board therefore finds that 
the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.  Consequently, the case need not 
be referred to the veteran or his representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate relevant findings of 
minor degenerative changes involving the superoanterior 
aspect of L5, mild lumbar strain with no neurological 
deficits, hypertension, and mechanical low back pain.

Post-service treatment records dated in 1995 and 1996 
demonstrate pertinent complaints of low back pain.  A July 
1995 clinical record notes tenderness to palpation of the 
lumbosacral area, restricted range of motion, and muscle 
spasm.  An assessment of lumbosacral strain was noted.  A 
separate March 1996 clinical record noted relevant assessment 
of mild hypertension. 

In a February 1996 rating action, the RO, in pertinent part, 
granted entitlement to service connection for mechanical low 
back pain, evaluated as noncompensable and hypertension, 
evaluated as noncompensable.  

At his August 1996 RO hearing, the veteran testified that his 
back hurt all of the time, particularly after a long drive.  
He stated that he was on regular medication to control his 
hypertension.  He testified to experiencing stiffness and 
pain in the back with spasm on flare-ups.  He also reported 
pain radiating into the left leg.  

Upon VA hypertension examination dated in August 1996, it was 
noted the veteran was currently taking anti-hypertensive 
medication.  Physical examination revealed three blood 
pressure readings of 154/97, 150/90, and 156/98.  The 
veteran's pulse remained in the 80's.  Cardiac examination 
revealed regular rate and rhythm, no gallops, rubs, or murmur 
were noted.  An impression of hypertension with no evidence 
of end-organ damage was noted.  

Upon VA examination of the joints dated in September 1996, 
the veteran complained of chronic pain in the back, which 
occasionally radiated down into the left lower extremity to 
the mid-calf area.  The symptoms were noted as aggravated by 
bending and lifting.  Physical examination revealed flexion 
of the lumbosacral spine to 60 degrees and extension to 10 
degrees.  Both lateral motions were 20 degrees and rotation 
was 40 degrees.  There was pain on all motion of the 
lumbosacral spine, most marked on flexion and extension.  The 
examiner noted there was no muscle guarding and no tenderness 
or tilt.  Impressions included chronic lumbosacral strain.  
Radiological examination of the back revealed a negative 
lumbar spine.  

Upon VA examination of the joints dated in February 1997, the 
veteran reported having low back pain.  It was noted that it 
did not limit his ambulation, but did limit his ability to 
lift heavy things.  The veteran denied having any sciatica.  
The pain was described as being in the low back in a gripping 
sensation without any radiation to his buttocks or lower 
extremities.  It was noted that the back gave out about two 
times a year.  The veteran reported participating in physical 
therapy with some relief.  

Physical examination revealed the veteran's gait was within 
normal limits.  He was able to heel and toe walk and did not 
have any atrophy.  Range of motion in the back was noted as 
80 degrees flexion, 25 degrees extension, 30 degrees lateral 
bending in both directions, and 35 degrees rotation in both 
directions.  There was no scoliosis and no paraspinal muscle 
spasm.  Patrick's test was negative and there was no 
discrepancy in leg length.  He had 5/5 strength in all of his 
muscles groups in the bilateral lower extremities.  Sensation 
and reflexes were also noted as intact. The pertinent 
assessment was chronic low back pain without any x-ray 
changes noted.  In regard to the back, the examiner described 
the veteran's decreased range of motion as minimal.  The 
examiner recommended physical therapy for back strengthening 
as well as mobility exercises.  

In a February 1998 hearing officer decision, a 10 percent 
evaluation was assigned for hypertension, effective June 1, 
1995, and a 10 percent evaluation was assigned for mechanical 
low back pain, effective from June 1, 1995.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In the instant case, 
the veteran is technically not seeking an increased rating, 
since his appeal arises from the original assessment of a 
disability rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In that decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Mechanical Low Back Pain.

The veteran's service-connected mechanical low back pain is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which contemplates 
lumbosacral strain.  A 10 percent disability evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Lumbosacral strain with muscle spasm on extreme 
forward bending with loss of lateral spine motion, 
unilateral, in a standing position warrants a 20 percent 
disability evaluation.  A 40 percent evaluation, the highest 
allowable under this diagnostic code, contemplates severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility of forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The Board notes that limitation of motion of the lumbar spine 
is contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 10 
percent disability evaluation contemplates slight limitation 
of motion of the lumbar spine.  A 20 percent disability 
evaluation is warranted for moderate limitation of motion of 
the lumbar spine.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent disability evaluation.  

The veteran's service-connected mechanical low back pain is 
manifested by subjective complaints of constant pain, 
particularly after a long drive.  Clinical records dated in 
1995 noted tenderness to palpation of the lumbosacral area, 
restricted range of motion, and muscle spasm.  The September 
1996 VA examiner noted limitation of motion with pain on all 
motion, most marked on flexion and extension.  Straight leg 
raising was noted as negative and deep reflexes were 
symmetrical.  An impression of chronic lumbosacral strain was 
noted and x-ray examination was negative.  The February 1997 
VA examiner described the veteran's decreased range of motion 
as minimal and noted no scoliosis or paraspinal muscle spasm.  

Following a review of the evidence of record, the Board 
concludes that the veteran's back symptomatology warrants no 
higher than a 10 percent evaluation pursuant to Diagnostic 
Code 5295.  The evidence shows essentially characteristic 
pain on motion.  However, there is no evidence of loss of 
lateral spine motion, unilateral, in standing position, nor 
are there consistent findings of muscle spasm on extreme 
forward bending.  The criteria for the next higher rating of 
20 percent under Code 5295 have therefore not been met. 

Looking to Diagnostic Code 5292, the clinical evidence at 
first glance does not show more than slight limitation of 
motion.  In this regard, while the most recent examination 
showed some limitation of flexion to 80 degrees, the examiner 
described the decreased range of motion as minimal.  However, 
the medical evidence does document complaints of pain, 
especially on flexion and extension.  Significantly the 
February 1997 examiner commented that the veteran limits his 
movements when lifting heavy objects.  This appears to 
suggest additional functional loss due to pain.  While such 
additional limitation may not always be present, it does 
appear to be present during flare-ups.  The Board also finds 
it of some significance that the limitation of motion was 
greater on examination in 1996 than in 1997, again suggesting 
that there may be additional functional loss with certain 
activities and during flare-ups.  In the Board's view, it is 
such additional functional loss which must be acknowledged 
pursuant to 38 C.F.R. §§ 4.40, 4.45.  The Board finds that 
the low back pain results in additional functional loss so as 
to produce a disability picture more nearly approximating 
moderate limitation of motion under Code 5292.  Accordingly, 
a 20 percent rating is warranted.  After reviewing the 
record, the Board further finds that this disability picture 
has been present during the course of the appeal and that a 
20 percent rating is warranted effective June 1, 1995.  
Fenderson.  

However, the preponderance of the evidence is against a 
finding that the veteran's low back disability results in 
more than moderate limitation of motion, even when 
consideration is given to additional functional loss due to 
pain, fatigue, incoordination and weakness.  Nothing in the 
evidence suggests such a severe disability picture.  The low 
back pain does not appear to limit ambulation or result in 
more than moderate limitation of flexion and extension, 
including during flare-ups. 

The Board also notes here that there does not appear to be 
any neurological involvement to warrant application of Code 
5293 for intervertebral disc syndrome.  The evidence shows no 
sciatica or radiation into the legs, nor are there any 
bladder or bowel symptoms.  Accordingly, the Board declines 
to consider the low back disability under Code 5293.  

II.  Hypertension.

The veteran's service-connected hypertension is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which contemplates hypertensive 
vascular disease.  The Board notes that the criteria for 
evaluation of hypertensive vascular disease have been revised 
during the pendency of the veteran's appeal.  Diagnostic Code 
7101 was revised effective January 12, 1998.  See 62 Fed. 
Reg. 62507 (Dec. 11, 1997).  As previously noted, the Court 
has held that where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Thus, the Board will evaluate the 
veteran's claim under both the old and the new criteria.  

The criteria in effect prior to January 12, 1998, provide 
that hypertensive vascular disease (essential arterial 
hypertension) with diastolic pressure predominantly 100 or 
more warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  Diastolic pressure 
predominantly 120 or more and moderately severe symptoms 
warrants a 40 percent evaluation.  A 60 percent evaluation is 
warranted for diastolic pressure predominantly 130 or more 
and severe symptoms.  Note 1 provides that for the 40 percent 
and 60 percent ratings under code 7101, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.  Note 2 provides that when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic pressure predominantly 100 or more, a minimum 
rating of 10 percent will be assigned.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

The criteria in effect from January 12, 1998, provide that 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, 
or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  Diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation.  
A 60 percent evaluation is warranted for diastolic pressure 
predominantly 130 or more.  Note (1) provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic pressure of 
less than 90 mm.  Note (2): evaluate hypertension due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, as part of the condition causing it 
rather than by a separate evaluation.  

A review of the record reflects that the veteran takes anti-
hypertensive medication on a regular basis.  VA hypertension 
examination dated in August 1996 revealed blood pressure 
readings of 154/97, 150/90, and 156/98.  The examiner noted 
there was no evidence of end-organ damage.  The Board finds 
that the veteran's symptomatology is indicative of no more 
than a 10 percent evaluation under either the old or the new 
criteria in that it demonstrates the use of medication 
continuously for control without objective medical evidence 
of diastolic pressures predominantly 110 or more with 
definite symptoms, or systolic pressure predominantly 200 or 
more.  Thus, the criteria for an evaluation in excess of 10 
percent for hypertension have not been met under either the 
old or the new criteria.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected low back disability and/or his service-
connected hypertension have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating for either 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
more favorable decision on the low back disability issue or a 
favorable decision on the hypertension issue.


ORDER

Entitlement to assignment of an evaluation of 20 percent for 
mechanical low back pain is warranted.  To this extent, the 
appeal is granted.  

Entitlement to assignment of an evaluation in excess of 10 
percent for hypertension is not warranted.  To this extent, 
the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

